Citation Nr: 1452630	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  08-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee lateral collateral ligament strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to October 2001.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a Travel Board hearing in August 2010.  A transcript of the testimony offered at this hearing has been associated with the record.

When this claim was previously before the Board in December 2012, it was decided in part and remanded in part for additional evidentiary development to afford the Veteran a VA examination.  A VA examination was performed in January 2013; therefore, the case has since been returned to the Board for further appellate action.  Because there has been substantial compliance with the actions requested in the Board's remand, it is ready for appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

During the pendency of the appeal, a February 2013 rating decision granted service connection for chondromalacia of the left knee.  Since the Veteran has not disagreed with the rating or effective date assigned for that disability, the issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In preparing this decision, the Board has reviewed the contents of the Veteran's electronic "Virtual VA "file and physical claims file.


FINDING OF FACT

The Veteran does not currently have a lateral collateral ligament strain.


CONCLUSION OF LAW

The criteria for service connection for lateral collateral ligament strain are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects the Veteran was provided VCAA notice in letters mailed in May 2002 and March 2006.  Although he was not provided with notice concerning the disability-rating and effective-date elements of the claim until after the initial adjudication, the Board has determined that there is no prejudice to the Veteran in proceeding with the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394.  As explained below, the Board has determined that service connection for the issue on appeal is not warranted.  Consequently, no effective date or disability rating will be assigned, so the failure to provide notice with respect to those elements of the claim is no more than harmless error.

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records and pertinent post-service medical records have been associated with the claims folder.  The Board also finds that the January 2013 VA opinion is adequate because the examiner reviewed the claims file, considered the contentions of the Veteran, and provided a supporting rationale for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the August 2010 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Deficiencies in development were addressed in the subsequent Board remand.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection for left knee lateral collateral ligament strain as related to his in-service daily activities as an aircraft engine mechanic and performing physical training.

As will be explained below, the record does not establish that he had a left knee lateral collateral ligament strain at the time the claim for VA disability compensation was filed in April 2002, or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records show a lateral collateral ligament strain, left knee in 1999.

In response to his claim, the Veteran was afforded a VA examination in August 2002 in which X-rays of his left leg showed tibia, fibula, and knees within normal limits with no evidence of residual problems with a fracture.  Examination of both knees was essentially within normal limits with no bone lesion seen.

A private treatment record in November 2007 showed MRI results of no meniscal or ligament tears.

The Veteran was afforded a VA examination in March 2008 in which the examiner stated that while in service, the Veteran had a lateral collateral ligament strain; generally, this was a diagnosis that resolved without residual and indeed there were no ligament abnormalities on the MRI.  (The Board notes that the aforementioned November 2007 MRI results of no meniscal or ligament tears were noted in the VA examination.)

In response to the Board's remand, the Veteran was afforded a VA examination in January 2013 in which the examiner stated that the Veteran was evaluated for one episode of left knee lateral collateral ligament strain in 1999, without any documentation of recurrence or residuals.  The VA examiner noted the aforementioned MRI findings in 2006, showing normal ligaments.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for a left knee lateral collateral ligament strain must fail because the medical evidence does not indicate a current diagnosis of this condition.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In addition to the objective evidence discussed above, the Board has considered the oral testimony and written assertions advanced by the Veteran and by his representative, on his behalf.  The Board acknowledges the Veteran is competent to describe symptoms regarding the claimed left knee lateral collateral ligament strain as they came to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of the claimed left knee lateral collateral ligament strain, which requires medical testing.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service connection for a left knee lateral collateral ligament strain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for a left knee lateral collateral ligament strain is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


